Citation Nr: 0626774	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus in the right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk







INTRODUCTION

The veteran had active service in the United States Army from 
November 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2004  rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence connecting the 
veteran's tinnitus and service.    


CONCLUSION OF LAW

Tinnitus of the right ear was not incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA). A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In an April 2003 and a February 2004 letter, the 
veteran was notified of the information and evidence needed 
to substantiate and complete her claim.  The veteran was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating should service connection be granted for her 
claim.  This does not, however, result in any prejudice to 
the veteran as this decision results in a denial of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The VA letters advised the veteran to let VA know 
of any information or evidence in her possession which would 
aid in the substantiation of her claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Analysis

The veteran contends in her October 2003 notice of 
disagreement that she has suffered from tinnitus of the right 
ear ever since she was exposed to rifle (M-16) fire and 
grenade explosions during U.S. Army Basic Training.  A search 
of the service medical records, however, finds no evidence of 
tinnitus or any other chronic right ear problems manifesting 
in service.  The service records do, however, indicate some 
treatment for a single episode of an acute ear problem in 
January 1980.  Namely, in January 1980, the veteran was 
treated by service medical personnel for a head cold, 
including grogginess, nausea, and an associated "ear ache."  
Despite this acute malady, the veteran underwent a 
respiratory examination on the same day as her treatment for 
cold symptoms and she specifically denied any tinnitus.  
While there is no separation physical included in the service 
medical records, the fact that the veteran denied tinnitus in 
a respiratory examination done only a few weeks prior to 
discharge and that the service records contain no diagnosis 
of tinnitus suggest strongly that the disorder was not a 
result of the veteran's service.    

The first indication of the veteran suffering from tinnitus 
comes from a March 2003 private medical report, many years 
after the veteran left active service.  This report does list 
tinnitus in addition to several other right ear problems but 
does not link the veteran's tinnitus etiologically to her 
active service.

The Board has all necessary medical records to make a final 
decision on this claim.  It is noted that the RO did not 
provide a VA audiological examination to the veteran.  Per 
recent precedent, however, such an examination is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case as there is nothing of 
record to suggest that the veteran's tinnitus was caused by 
her active military service.

In light of the above, the record is devoid of competent 
medical evidence indicating that the veteran experienced or 
received any treatment for tinnitus of the right ear while in 
service.  In fact, the only evidence suggesting that the 
veteran's tinnitus was incurred in service comes from the 
veteran's own lay statements. The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus, and this claim 
must be denied.  In summary, the record contains no probative 
evidence of tinnitus in service or for many years thereafter, 
nor is there any indication that the veteran's current 
tinnitus is causally related to her service or any claimed 
continuous symptomatology.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus of the right 
ear is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


